FILED
                           NOT FOR PUBLICATION                               JUL 18 2013
                      UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




KARAN L. ZOPATTI,                                 No. 11-56447

                Plaintiff - Appellant,            D.C. No. 3:10-cv-01091-DMS-
                                                  WVG
  v.

RANCHO DORADO HOMEOWNERS                          MEMORANDUM*
ASSOCIATION and THE PRESCOTT
COMPANIES,

                Defendants - Appellees.


                  Appeal from the United States District Court for the
                            Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                          Argued and Submitted June 3, 2013
                                Pasadena, California

Before:        TROTT and W. FLETCHER, Circuit Judges, and STEIN, District
               Judge.**

       Karan Zopatti appeals two orders of the district court: one excluding the

testimony of her proffered experts and another granting summary judgment in

favor of defendants Rancho Dorado Homeowners Association and The Prescott


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
Companies. We have jurisdiction pursuant to 28 U.S.C. § 1291. This Court

reviews a district court’s decision to exclude expert testimony for abuse of

discretion and a decision granting summary judgment de novo. See Primiano v.

Cook, 598 F.3d 558, 563 (9th Cir. 2010). We have considered all of plaintiff’s

arguments in favor of reversal and find them unavailing.1 The district court did not

abuse its discretion in excluding plaintiff’s experts and there is no genuine issue of

material fact that would preclude summary judgment on any of plaintiff’s

numerous claims for relief.

      AFFIRMED.




      1
             Because the parties’ briefs and excerpts of record were filed under
seal, we decline to discuss them in detail.
                                           2